Case 2:19-cv-11834-TGB-RSW ECF No. 34, PageID.503 Filed 01/19/21 Page 1 of 17




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 JOYCE VANDEVENDER and                              2:19-cv-11834
 CLAUDE VANDEVENDER,

                  Plaintiff,                 ORDER DENYING
                                         DEFENDANT’S MOTION FOR
       v.                                  SUMMARY JUDGMENT
 KEYBANK, a national
 association doing business in
 the State of Michigan,

                  Defendant.


      Joyce Vandevender slipped and fell on black ice in the parking lot

of the Keybank in Adrian, Michigan. She and her husband bring this suit

for negligence against the bank. Under Michigan law, if the ice was “open

and obvious,” the bank owed her no duty to warn or mitigate the hazard.

Because the Court concludes that there is a question of material fact as

to whether the black ice that Plaintiff had slipped on was open and

obvious, Defendant’s motion for summary judgment will be DENIED.

                                I.   Background

      On a cold and early mid-November morning, Ms. Vandevender set

out for an errand to make a deposit for her daughter at a bank in Adrian,
Michigan. ECF No. 29, PageID.354. Weather reports showed some light

precipitation with temperatures hovering around 32 degrees Fahrenheit.

                                     1
Case 2:19-cv-11834-TGB-RSW ECF No. 34, PageID.504 Filed 01/19/21 Page 2 of 17




See ECF No. 26-4. Fog covered the area throughout the night and it

continued to linger that morning. Id. at PageID.231.

      At approximately 9:08 a.m., Plaintiff was driving her red van on the

state highway. She testifies that the roads were dry and clear. She turned

left onto the bank’s driveway, drove past a grassy area with some snow

on it, and pulled into the bank’s front parking lot. See ECF No. 26-3,

PageID.179. Video footage from the bank’s parking lot surveillance

camera recorded her arrival and provides a full view of the entire

incident. ECF Nos. 26-2 and 32, PageID.494. Being the first customer of

the day, she had her choice of parking spots and so she parked at the

designated handicap spot closest to the bank’s entrance. ECF No. 26-3,
PageID.182. Moments after parking, Ms. Vandevender stepped out of her

vehicle. She admits that she did not first look down to check the

conditions of the ground where she was stepping. On her second step,

she immediately slipped and fell onto the black pavement. Id. at

PageID.183-84. As she was lying on her back and shouting for help, some

of the bank’s employees saw what had happened and rushed out to assist
her. Id. at PageID.186. The witnesses that had gathered around her

called for an ambulance and for Plaintiff’s husband. Id. at PageID.190.

An ambulance arrived in minutes and transported her to the hospital.

      As a result of her fall, Plaintiff was hospitalized for five days. ECF

No. 1-2, PageID.13. She suffered a fractured shoulder, developed a blood

                                     2
Case 2:19-cv-11834-TGB-RSW ECF No. 34, PageID.505 Filed 01/19/21 Page 3 of 17




clot in her left leg, and pneumonia. ECF No. 29, PageID.355. This episode

led her to undergo physical and occupational therapy for a significant

period of time. Id.

      On May 9, 2019, Plaintiff, along with her husband Claude

Vandevender, filed suit in Michigan state court alleging negligence and

loss of consortium. See ECF No. 1-2. Shortly after, Defendant removed

the case to this Court on the basis of diversity jurisdiction. ECF No. 1.

After the close of discovery, Defendant motioned for summary judgment.

ECF No. 26.

                             II.   Legal Standard

      Summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is material

only if it might affect the outcome of the case under the governing law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

      On a motion for summary judgment, the Court must view the

evidence and any reasonable inferences drawn from the evidence in the

light most favorable to the non-moving party. Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Redding v. St. Edward,

241 F.3d 530, 531 (6th Cir. 2001).




                                     3
Case 2:19-cv-11834-TGB-RSW ECF No. 34, PageID.506 Filed 01/19/21 Page 4 of 17




      The moving party has the initial burden of demonstrating an

absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477

U.S. 317, 325 (1986). If the moving party carries this burden, the party

opposing the motion “must come forward with specific facts showing that
there is a genuine issue for trial.” Matsushita, 475 U.S. at 587. “[A] mere

scintilla of evidence in support of the nonmovant’s position is not

sufficient to create a genuine issue of material fact.” Towner v. Grand
Trunk Western R. Co., 57 Fed. App’x 232, 235 (2003) (citing Anderson,

477 U.S. at 251-52). Rather, the non-moving party must present

sufficient evidence as to each element of the case such that a trier of fact

could reasonably find for the plaintiff. Davis v. McCourt, 226 F.3d 506,

511 (6th Cir. 2000).

      Summary judgment is appropriate “against a party who fails to

make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which that party will bear the

burden of proof at trial.” Celotex, 477 U.S. at 322.

                               III.   Discussion

      Here, Defendant asserts that it is entitled to summary judgment

because (i) “the alleged dangerous condition, ice in the parking lot, was
open and obvious because the ice was visible upon casual inspection and

the weather conditions the morning of the subject incident formed the

indicia of a potentially hazardous condition” and, in the alternative, (ii)

                                      4
Case 2:19-cv-11834-TGB-RSW ECF No. 34, PageID.507 Filed 01/19/21 Page 5 of 17




“even if the ice was not open and obvious…there is no evidence that

[Defendant] had notice of the alleged dangerous condition prior to the

subject incident.” ECF No. 26, PageID.106. Plaintiff responds that the

weather conditions that morning “did not form the indicia of a potentially
hazardous condition” and that Defendant had notice of the black ice

because a bank witness testified to being aware that it “had formed in

the lot throughout the years.” ECF No. 29, PageID.370-74. In its reply,
Defendant counters that a casual inspection of the premises on that

morning reveals indicia of black ice, including the presence of snow in the

surrounding area, visible fog and moisture in the air, and the

temperature at around 32 degrees Fahrenheit. ECF No. 32, PageID.496.

      The Michigan Supreme Court has held that “a premises possessor

owes a duty to an invitee to exercise reasonable care to protect the invitee

from an unreasonable risk of harm caused by a dangerous condition on

the land.” Lugo v. Ameritech Corp., Inc., 464 Mich. 512, 516 (2001).1 This

duty, however, does not require perfection on the part of the premises

possessor. If a danger on the property is open and obvious to an invitee,

premises owners owe no duty to protect or warn of this kind of danger.

Such open and obvious dangers naturally apprise an invitee of the

potential hazard, which the invitee is able to take reasonable care to


1The substantive law of Michigan governs the claims here because this
case is in federal court on the basis of diversity jurisdiction. Armisted v.
State Farm Mut. Auto. Ins. Co., 675 F.3d 989, 995 (6th Cir. 2012).
                                     5
Case 2:19-cv-11834-TGB-RSW ECF No. 34, PageID.508 Filed 01/19/21 Page 6 of 17




avoid. But the law also recognizes that for certain kinds of open and

obvious dangers, those involving so-called “special aspects,” “the

premises possessor has a duty to undertake reasonable precautions to

protect invitees from that risk.” Id. at 517. Special aspects are those that
“give rise to a uniquely high likelihood of harm or severity of harm if the

risk is not avoided.” Id. at 518-19. Examples of “special aspects” that

would give rise to a duty for the premises owner are where the dangerous
condition presents such “an unreasonably high risk of severe harm” that

owners should be expected to protect invitees from it, and situations

where the otherwise obvious danger is “effectively unavoidable.” Id. at

517-18. Common open and obvious dangers “do not give rise to these

special aspects.” Id. at 520.
               a. There is a question of material fact as to whether
                  the black ice was open and obvious.

      Here, for the purposes of premises liability, Defendant is a

commercial premises possessor who owes invitees, like Plaintiff here, “a

duty to use reasonable care to protect invitees from unreasonable risks

of harm posed by dangerous conditions on the owner’s land.” See ECF No.

29, PageID.369; see also Hoffner v. Lanctoe, 492, Mich. 450, 460 (2012).

Thus, because Defendant owed Plaintiff a duty of care owed to an invitee,

the issue is whether the black ice on the parking lot on the morning of

the incident was “open and obvious.”



                                     6
Case 2:19-cv-11834-TGB-RSW ECF No. 34, PageID.509 Filed 01/19/21 Page 7 of 17




      The Michigan Court of Appeals addressed the question of whether

black ice could be considered open and obvious in the case of Slaughter v.

Blarney Castle Oil Co., 281 Mich. Ct. App. 474, 483 (2008). While noting

that “the hazards presented by snow, snow-covered ice, and observable
ice are open and obvious and do not impose a duty on the premises

possessor to warn of or remove the hazard,” Id. at 481., the Court of

Appeals in Slaughter considered the narrower question of “whether black
ice without the presence of snow is an open and obvious danger.” Id. at

475 (emphasis added). In that case, plaintiff injured her back when she

slipped and fell while as an invitee at defendant gas station. Id. at 475.

The plaintiff was not able to see the ice or snow because the parking lot

was paved with black asphalt. Although it had not snowed for a week,

rain started to fall during the time of the incident. The court noted that
“the danger and risk presented by a wet surface is not the same as that

presented by an icy surface.” And even though the defendant argued that

wintertime in northern Michigan rendered any weather-related situation

open and obvious, “reasonable Michigan winter residents know that each

day can bring dramatically different weather conditions.” Id. at 484. The

Court noted that “[t]he overriding principle behind the many definitions

of black ice is that it is either invisible or nearly invisible, transparent,

or nearly transparent.” Id. at 483. With that in mind, the court declined

to extend the open and obvious doctrine to black ice unless “the black ice

in question would have been visible on casual inspection before the fall
                                     7
Case 2:19-cv-11834-TGB-RSW ECF No. 34, PageID.510 Filed 01/19/21 Page 8 of 17




or without other indicia of a potentially hazardous condition.” Id. at 483.

Under the reasoning of Slaughter black ice in the absence of snow may

be considered open and obvious only when (1) to an average person with

ordinary intelligence, the black ice would have been visible upon casual
inspection before a plaintiff’s fall or (2) there are indicia of a potentially

hazardous condition such as would give notice to such a person of the

need to avoid the hazard.

      Here, there is a question of material fact as to whether the black ice

that caused Plaintiff to slip and fall and injure herself was open and

obvious. Although in Plaintiff’s deposition testimony she admitted that

she failed to observe the condition of the pavement before exiting her
vehicle, the relevant inquiry is an objective rather than subjective one.

The question therefore is not whether Plaintiff should have done more to

make sure she saw the black ice, it is whether the black ice was visible

upon casual inspection to a reasonable person before Plaintiff fell. ECF

No. 26-3, PageID.181-83. In her deposition, Plaintiff stated that she knew

“that community like the back of my hand and I knew the pavement was
dry. The road was dry.” Id. at PageID.185. Defendant interprets this

statement to mean that Plaintiff did not observe her surroundings prior

to exiting her vehicle because she assumed from past visits and her

familiarity with the weather conditions as a resident of the area that the

parking lot’s surface would be dry. ECF No. 26, PageID.115. But, again,


                                      8
Case 2:19-cv-11834-TGB-RSW ECF No. 34, PageID.511 Filed 01/19/21 Page 9 of 17




what Plaintiff observed or failed to observe is irrelevant because “[t]he

test is objective, and the inquiry is whether a reasonable person in the

plaintiff’s position would have foreseen the danger, not whether the

particular plaintiff knew or should have known that the condition was
hazardous.” See Slaughter, 281 Mich. Ct. App. at 479. But even if

Plaintiff’s actual knowledge were relevant, there remains a question of

fact because it is also reasonable to interpret Plaintiff’s statement to
mean that she knew the pavement was dry after having driven on, and

therefore observed the conditions of, the roads that morning. From this

testimony, a jury might conclude that she did “casually inspect” her

surroundings generally and saw no ice or indicia of potential hazard,

though she admits she did not inspect the ground where she placed her

foot.

        With regard to the observable conditions, eyewitness testimony

from Defendant’s employees also establishes a dispute of material fact as

to whether the black ice was visible on casual inspection before Plaintiff’s

fall. For example, Alayah Aldrich, a bank teller, was the first to rush out
and help Plaintiff after she had fallen. ECF No. 26-5. In her deposition,

when asked about whether she recalled seeing any ice or snow on the

ground that morning but prior to Plaintiff’s fall, Aldrich answered no. Id.

at PageID.241. Aldrich admitted that there was ice or snow visible in the

surveillance footage, but only after reviewing the portion of the


                                     9
Case 2:19-cv-11834-TGB-RSW ECF No. 34, PageID.512 Filed 01/19/21 Page 10 of 17




 surveillance footage where Plaintiff had already fallen. Id. at

 PageID.243-45. Aldrich goes on to remark how she saw ice in the area

 only after she began to help Plaintiff. But Michigan law’s open and

 obvious doctrine requires that black ice be visible upon casual inspection
 before a plaintiff’s slip and fall. See Slaughter, 281 Mich. Ct. App. at 483.

 Black ice that is visible after a plaintiff’s fall is inapposite with

 Slaughter’s “casual inspection” test because once a person slips and falls,
 a reasonable observer is put on notice that there is something on the

 ground and is inclined to inspect more closely. See id. Aldrich’s statement

 corroborates this tendency because she testified that when she rushed

 out to help Plaintiff, “I wasn’t paying attention to the parking lot, I was

 paying attention to [Plaintiff].” Id. at PageID.242. When asked whether

 she saw any ice on the pavement as she rushed to assist Plaintiff, she
 answered, “When I was standing over top of [Plaintiff] I was honestly

 only paying attention to [Plaintiff].” Id. at PageID.245.

      Cindy Frayer, Defendant’s lead bank teller, was another witness to

 the incident and her deposition testimony is even more ambivalent about
 the obviousness of the black ice. ECF No. 26-6. Frayer noted that as she

 approached Plaintiff after her fall, “I just noticed that…the pavement

 was wet.” Id. at PageID.277. Only after further questioning did Frayer

 admit that there was ice on the pavement. Id. But even so, Frayer stated

 that the first time she observed that the pavement was not just wet but


                                      10
Case 2:19-cv-11834-TGB-RSW ECF No. 34, PageID.513 Filed 01/19/21 Page 11 of 17




 also icy was when she stood “right by [Plaintiff’s] head, I was standing

 over her.” Id. at PageID.278. Again, Michigan law requires that the black

 ice be visual upon casual inspection before Plaintiff’s fall. See Slaughter,

 281 Mich. Ct. App. at 483. Moreover, as in Slaughter, Frayer’s testimony
 does not resolve whether a person of ordinary intelligence would have

 been able to tell, upon casual inspection, that the pavement was merely

 wet or was icy before Plaintiff’s fall. And as Slaughter explained, “the
 danger and risk presented by a wet surface is not the same as that

 presented by an icy surface.” Id. at 478. This ambiguity constitutes a

 question of material fact.

      In addition, a review of the surveillance footage of the incident does
 not resolve the question as to whether a reasonable person would be able

 to observe either ice or indicia of a potential hazard: it merely shows that

 certain areas of the parking lot are darker than the rest of the black

 asphalt. ECF No. 26-2. One cannot tell from the video whether the dark

 spots are black ice or just wet pavement. For example, when Frayer was

 asked to review the surveillance footage and comment on the darker
 spots visible in the parking lot, she remarks that “I couldn’t tell if it was

 ice or of it was just wet.” ECF No. 26-6, PageID.290. Accordingly, the

 disputes between Plaintiff’s testimony, eyewitness testimony from the

 bank’s employees, and the surveillance footage itself, clearly raise




                                      11
Case 2:19-cv-11834-TGB-RSW ECF No. 34, PageID.514 Filed 01/19/21 Page 12 of 17




 genuine issues of fact for the jury to decide. See Lugo, 464 Mich. at 518-

 19.

       Defendant argues that even if the black ice was not visible upon

 casual inspection, there were indicia of a potentially hazardous condition

 because the conditions that morning put Plaintiff on notice that there

 would be black ice in the premises. ECF No. 26, PageID.120. Defendant

 points to the temperature, the precipitation, and the presence of

 remnants of snow in some areas. Id. Weather reports from the date and

 time of the incident indicate that Toledo Express Airport, which is about

 32 miles from Adrian, Michigan, had temperatures at around 32 degrees

 Fahrenheit, which is the point in which water begins to freeze. ECF No.
 26-4, PageID.231. The report shows that the conditions had been cloudy

 and foggy with some precipitation that morning. In addition, Plaintiff

 recalled the weather conditions that morning as “cold” and “clear.” ECF

 No. 26-3, PageID.177.

       But deposition testimony from Defendant’s employees raise a

 question of material fact as to whether there were indicia of potentially

 hazardous black ice. While Defendant describes them as snowbanks,
 Plaintiff remarked that in the area around the parking lot, “there was

 banked up snow in places.” Id. at 178-79. Aldrich’s deposition testimony,

 however, rejects characterizing the snow in the surveillance footage as

 “snowbanks.” ECF No. 26-5, PageID.244. Rather, the snow appears to be

                                     12
Case 2:19-cv-11834-TGB-RSW ECF No. 34, PageID.515 Filed 01/19/21 Page 13 of 17




 remnants of snow or mere frost. See ECF No. 26-2. Beth Vanarsdall, a

 select licensed relationship manager at the bank branch, observed some

 snow in the area around the parking lot. ECF No. 26-7, PageID.330.

      Furthermore, there is ambiguity as to whether there were sufficient

 wintry conditions to constitute indicia of a potentially hazardous black

 ice. A temperature of 32 degrees Fahrenheit is the point at which water

 merely begins to freeze; it is not the kind of freezing cold that the average

 Michigander associates with the probability that ice will be present,

 particularly when it is not yet winter and still mid-November. There was

 no snowfall or rain. Even Frayer noted that she had no reason to believe

 that there would be ice in the parking lot that morning. See ECF No. 26-
 6, PageID.280, 286-87. It is true that the bank employees park in a

 separate parking lot and the employees admit to not having a reason to

 observe the parking lot at issue here. But their observations about the

 weather conditions that morning, such as the temperature, lack of

 precipitation, and the presence of some snow or ice, are likely applicable

 to both parking lots given their proximity to one another. The parking
 lots are adjacent to one another, as the parking lot at issue here is on the

 bank’s eastside and the employee parking lot is on the bank’s southside.

 ECF No. 26-7, PageID.306. Moreover, as Vanarsdall described in her

 testimony, both employees and customers enter the bank through the

 front door entrance. Id. at PageID.306-07. This means that even though


                                      13
Case 2:19-cv-11834-TGB-RSW ECF No. 34, PageID.516 Filed 01/19/21 Page 14 of 17




 employees park in a different lot, the employees were in a position to

 observe the conditions of the front parking lot when they walked past it

 in order to enter the bank. See id.

       Weather reports and depositions from the Plaintiff and Defendant’s

 employees witnesses shows that temperatures had hovered around the

 freezing point throughout the morning, there were remnants of melted

 snow in the grassy areas surrounding the parking lot, and there was

 some precipitation and fog. But these conditions merely suggest that

 black ice may form, not that black ice had formed or was likely to form.

 Such ambiguous wintry conditions, coupled with ambivalent testimony

 from some of the bank employee witnesses, raise a question of material

 fact best left for a jury trial.
                 b. Even if the black ice was open and obvious, there
                    is no dispute of material fact as to whether there
                    were special aspects.

       Next, Plaintiff argues that even if the black ice was open and

 obvious, special aspects created an unreasonable risk of harm. ECF No.

 29, PageID.374-75. In Hoffner v. Lanctoe, the Michigan Supreme Court
 ruled that special aspects, regardless of an open and obvious hazard,

 could give rise to liability either when the danger is unreasonably severe

 or when the danger is effectively unavoidable. 492 Mich. at 463. There,
 the court considered the extent to which a “readily apparent ice patch

 was effectively unavoidable and thus constituted a special aspect. Id. at

                                       14
Case 2:19-cv-11834-TGB-RSW ECF No. 34, PageID.517 Filed 01/19/21 Page 15 of 17




 465. Effectively unavoidable conditions are “set in context of a condition

 that is inherently dangerous and thus poses a severe risk of harm.” Id.

 The court held that the small patch of ice at issue “is of the same

 character as those open and obvious hazards—like an ordinary pothole
 or flight of stairs” that Michigan case law states “do not give rise to

 liability for a premises owner.” Id.

      Here, as the Court best understands it, Plaintiff asserts that

 because Defendant “had knowledge that ‘throughout the years black ice

 appears’ in that parking lot,” as a premises possessor Defendant “has a

 duty to undertake reasonable precautions to protect invitees from that

 risk.” ECF No. 29, PageID.374-75. But Plaintiff points to no case law and
 the Court cannot find authority for the proposition that premises

 possessors are liable for an open and obvious danger that they have

 knowledge of and that tends to occur on the premises.

      In any event, a review of the doctrine of special aspects reveals that

 Plaintiff’s focus on Defendant’s knowledge of a general tendency for black

 ice to form on the parking lot is flawed as a matter of law. The special

 aspects doctrine is not about a premises possessor’s knowledge of general

 harms that tend to occur in a particular area. Rather, special aspects

 have to do with either the severity of harm from such dangers or an

 invitee’s inability to avoid such dangers. See Hoffner, 492 Mich. at 465

 (establishing special aspects of an open and obvious danger “when the

                                        15
Case 2:19-cv-11834-TGB-RSW ECF No. 34, PageID.518 Filed 01/19/21 Page 16 of 17




 danger is unreasonably dangerous or when the danger is effectively

 unavoidable.”) (emphasis in original).

      None of Plaintiff’s arguments are sufficient to raise a genuine issue

 as to the special aspects exception to the open and obvious doctrine.

 Defendant did not create conditions that effectively forced Plaintiff to

 park in the area where there was black ice. Because Plaintiff admitted

 that she did not observe the condition of the parking lot prior to exiting

 her vehicle, it cannot be said that she was aware that the circumstances

 of the premises left her with no alternative and required her to walk on

 the black ice. Moreover, the Michigan courts have held that slipping and

 falling due to an icy parking lot does not constitute an unreasonably high
 risk of danger. Janson v. Sajewski Funeral Home, Inc., 486 Mich. 934,

 935 (2010) (holding that conditions creating black ice was not

 unreasonably dangerous and therefore did not have any special aspect);

 see also Lugo, 464 Mich. at 519 (ruling that typical and open obvious

 dangers, such as ordinary potholes in a parking lot, do not give rise to

 special aspects). Finally, a review of the surveillance footage shows that
 Plaintiff had safer alternatives because the parking lot was empty and

 she was free to park where there was not any black ice. See ECF No. 26-

 2. Accordingly, assuming that it can be established that the black ice was

 open and obvious, there is no question of material fact as to whether there

 the dangerous conditions also contained special aspects.


                                     16
Case 2:19-cv-11834-TGB-RSW ECF No. 34, PageID.519 Filed 01/19/21 Page 17 of 17




                                 CONCLUSION

      For the reasons set out above, the record before the Court reveals a

 dispute of material fact as to whether the dangers from the black ice that

 caused Plaintiff’s injuries were open and obvious. Defendant’s motion for

 summary judgment is therefore DENIED.

 IT IS SO ORDERED.


 Dated: January 19, 2021        s/Terrence G. Berg
                                TERRENCE G. BERG
                                UNITED STATES DISTRICT JUDGE




                                     17
